UNITED STATES DISTRICT COURT _ riLep
FOR THE DISTRICT OF COLUMBIA

Paul Maas Risenhoover, )
)

Plaintiff, )

)

Vv ) Civil Action No. 20-39 (UNA)

)

)

Donald Trump ef al, )
)

Defendants. )

MEMORANDUM OPINION

This action, brought pro se, is before the Court on review of plaintiff's application to
proceed in forma pauperis and complaint. The Court will grant the application and dismiss the
case pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a case upon a determination
that the complaint fails to state a claim upon which relief may be granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff has filed a largely incomprehensible
pleading in which he seeks declaratory relief “for right of locomotion free from being
perjoratively designated as Chinese, rather than as Japanese Formosans.” Compl. at 1. Among
the listed defendants are President Donald Trump and Japan’s Prime Minister Shinzo Abe.

It is a “well-established rule that the Declaratory Judgment Act ‘is not an independent
source of federal jurisdiction.’ Rather, ‘the availability of [declaratory] relief presupposes the
existence of a judicially remediable right.’” Ali v. Rumsfeld, 649 F.3d 762, 778 (D.C. Cir. 2011)

(quoting C & E Servs., Inc. of Washington v. D.C. Water & Sewer Auth., 310 F.3d 197, 201

l
(D.C. Cir. 2002). Plaintiff has “not alleged a cognizable cause of action” and thus has “no basis
upon which to seek declaratory relief.” Jd. A separate order of dismissal accompanies this

Memorandum Opinion.

1
Date: February “2 Y , 2020 United States District Liy